DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Claims submitted on 9/6/22 include amendments that are new to the claims.

Response to Arguments
Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive. 
Pages 2-3 of the remarks argue the following:
	The present invention, Claims 1-4, indicate its contamination neutralizing device formed of a vessel charged with a neutralizing agent and a pressurized gas. It is not connected to a steam vessel, a vehicle exhaust system, a complex series of valves, multiple pipes or any other external means of delivering its neutralizing agent to a location. Connected and integrating with the vessel is a hose which directs a pressurized flow of neutralizing agent to an intended source. This is a very simple device which delivers a very simple mixture to a very simple target location. The nutralizing agent is further defined in Claims 2-4 as being a weak base - dry, liquid or foaming - for a strong acid - spill, a weak acid for a strong base spill, and a substance for the chemical reduction of a hazardous organic contaminant. Each neutralizing agent renders the chemical spill harmless, containable and suitable for disposal in a proper manner. There is not complex pipe array, valves, connection to exhaust or steam, secondary gas chambers, multiple mixing chambers, conical passageways and certainly not the inclusion of toxic gasses which may be suitable for putting out fires in 1938, but 7 not for remediation of acid/base/hazardous organic spills as identified in the present claims. 
	Urquhart does not dispense a neutralizing agent, except one which is meant to extinguish a fire. The contents of the present invention are integral and essential to the present device and a part of the overall intended use and component makeup of the device claimed. The neutralizing agent is a chemical which is defined by its function, which is entirely proper. [Claim 4 was not addressed by the Examiner, so there is no applicable rejection of that dependent claim.] It is applicant’s . | contention that Claims 1-4 as amended are allowable and not properly rejected by the cited prior art.

These remarks are respectfully disputed.  The claims are device-type claims and for that reason, is not limited to the process features and is not always limited to the compositions that the device acts on and with.  Claim 1 describes a vessel containing a neutralizing agent, but does not further define what that is in Claim 1.  For the purposes of Claim 1, the agent can be anything the device is capable of using in the same way.  
Furthermore, although Claim 1, line 2 uses words that are somewhat ambiguous as to whether it further limits the vessel, specifically, “is charged”, it was broadly interpreted to include “containing”, although this term could possibly include other meanings outside of this.  Therefore, given this broad terminology, the neutralizing agent was not considered to be part of the device, but merely something the device could house or is capable of housing and using.  
As for the reference, Urquhart explains that their chamber contains water (pg. 1, col. 2, line 6).  In the action, this is treated as the “neutralizing agent” in the claims that is capable of being in a vessel and being sprayable by a hose and nozzle.  
As to the previously Claim 4, this claim was written using intended use features.  The amendment to Claim 4 has not added structural features however.  Newly added Claims 5-9 however clearly employ the words “containing a neutralizing agent”, which clearly defines the device as including the neutralizing agent.  Therefore, these claims are newly treated to include the neutralizing agent claimed.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Page 4, lines 7-10 of the specification state that: 
	The devices should also be anchored within the workplace with some type of quick release means to disengage an anchoring means. The lack of drawings in intentional, as the device is most likely designed in the same manner and size as a portable fire extinguisher. The distinctive nature of this patent subject matter lies within the contents and use of the local neutralizing device.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the anchoring means of Claim 9 and the quick-release means of Claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6, line 5, the word “avoids” is unclear.
Claim 7, line 5, the word “avoids” is unclear.
Claim 8, line 3 “or” is unclear here.  The word “for” is suggested.
Claim 9, line 3 states “Further mounting to a structure”.  Both the term “Further mounting” is unclear as to whether it intends to describe a structure.  The term “a structure” is unclear as to what that is and if that is part of the device or not.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 9, lines 3 meet the test above for the following reasons:
Claim 9, line 3 uses the word “means”, “anchoring means”.
The word “means” is followed by the words “attached to”, which can be considered functional language.
The term is not modified by a structure.

	Claim 9, line 4 also describes the same “anchoring mean”.  The 3 prong 112(f) analysis made above is reiterated here.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urquhart (US Pat.: 2106043).
Urquhart describes an apparatus (title) that includes the structure shown in Figures 1, 2, 3 and 4.  The apparatus can comprise a chamber (Fig. 1, 11) that is fed with pressured gas (col. 1, lines 54-55) and water (see Fig. 1 into 5).  The vessel is capable of holding a neutralizing agent.  This meets the feature of “a vessel which is charged with a neutralizing agent and a pressured gas”. Connected to this vessel is a passageway 15 (Fig. 1, 15) where one side is attached to the vessel (see Fig. 1) that feeds part of the liquid and gases through it.  This can be considered the “hose” of Claim 1 and meets the feature that the hose is “integrated with said pressurized gas and neutralizing agent mixture”.
	Attached to that pipeline is a nozzle, 16 (see Fig. 1).  This can be considered the “second end of said hose” of Claim 1, which is used to “expel said compressed gas” and capable of expelling the gas and a neutralizing agent to a contaminant for remediation and neutralization of said contaminant. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same device is capable of performing the same steps. 

	As to Claims 2, 3 and 4, based on the structure of the device in Urquhart, the device would be effective to perform the same functions described in this claim.
	As to the feature “can be swept up and placed in a waste container”, although this feature is optional, this is a method feature since there are no structural features described by the claims. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urquhart (US Pat.: 2106043) and further in view of Neumeir (EP 1935458).
Urquhart describes an apparatus (title) that includes the structure shown in Figures 1, 2, 3 and 4.  The apparatus can comprise a chamber (Fig. 1, 11) that is fed with pressured gas (col. 1, lines 54-55) and water (see Fig. 1 into 5).  The two form a mixture (pg. 2, col. 1, line 17-18).  The vessel is capable of holding a neutralizing agent.  This meets the feature of “a vessel which is charged with a neutralizing agent and a pressured gas”. Connected to this vessel is a passageway 15 (Fig. 1, 15) where one side is attached to the vessel (see Fig. 1) that feeds part of the liquid and gases through it.  This can be considered the “hose” of Claim 1 and meets the feature that the hose is “integrated with said pressurized gas and neutralizing agent mixture”.
	Attached to that pipeline is a nozzle, 16 (see Fig. 1).  This can be considered the “second end of said hose” of Claim 1, which is used to “expel said compressed gas” and capable of expelling the gas and a neutralizing agent to a contaminant for remediation and neutralization of said contaminant. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same device is capable of performing the same steps. 
	The reference does not describe the device as a hand-held portable device.  Although the structure itself is complete without this description in the pre-amble, this feature is treated for completeness on the record.
	A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Neumeir describes a portable high pressure water fire extinguisher (title), which uses a spray nozzle and a hose to feed the fluid that is admixed with water jets (abstract).  The water is combined with compressed gas (page 3, lines 18, 20-25).  The device is the size of a removable backpack (pg. 6, lines 20-25).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device of Urquhart a small portable device that is “hand-held”, as taught by Neumeir because these portable extinguishing devices are known in the field for use in extinguishing fires.
	As to the features of “to direct the neutralizing agent to a location where the chemical or biological contaminant is located, said neutralizing agent. . . intended for remediation of a specific chemical contaminant spill to be neutralized, oxidized or reduced by the neutralizing agent”, these features are intended use features and method features, which are not limiting on the structure of the claimed device.  

Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urquhart and Neumeir as applied to claim 5 above, and further in view of Zheng (CN 107281689).
Urquhart and Neumeir do not disclose that the solution used contains a weak base (Claim 6) or a weak acid (Claim 7).
Zheng describes a fire extinguisher that contains a fire extinguishing agent (abstract).  Zheng explains in the background that generally, fire extinguishing compositions contains a pH regulator, such as citric acid or a weakly basic material (see background, para. 4).  Zheng explains that their liquid is either neutral or weakly basic so that it is harmless to the body and is beneficial to the soil (Summary of the invention, para. 6).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the solution contains a weak base or an acid or both, as taught by Zheng for use with Urquhart and Neumeir because Zheng explains that fire extinguishing agents are known to contain an acid and is typically weakly basic.
	As to the additional features of Claims 6 and 7, specifically, the features that the weak base or weak acid is for neutralizing a strong acid or a strong base and that the weak base or weak acid avoids a violent neutralization reaction, but alters the pH of the acid or base in a controlled reaction for purpose of containment, absorption and neutralization of said strong acid or based into a neutralized remnant which is subsequently gathered and removed for disposal at an appropriate waste disposal site, these are process features and intended use features, which are not structurally limiting to the device.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urquhart and Neumeir as applied to claim 5 above, and further in view of Gao (CN 206715085).
Gao describes a fire extinguishing structure that contains a fire retardant material (abstract).  The device contains an extinguishing agent storage tank that connects to an outlet pipe and a nozzle (abstract).  The device can contain vermiculite, zinc oxide and other materials useable as an extinguishing agent stored in the extinguishing agent storage tank 2 in the form of ultra-fine dry powder (see Specific implementation examples).  
The rest of the claim, after the word “or” in line 3 of Claim 8 is intended use. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include vermiculite particles as an extinguishing agent for use in the extinguishing agent storage tank in the form of ultra-fine dry powder, as taught by Gao for use with Urquhart and Neumeir because these agents are known to facilitate extinguishing and are known additive for use as fire retardant material used in extinguisher devices.Copyright ©2022 Clarivate Analytics. All rights reserved. Republication or redistribution of Clarivate Analytics 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urquhart and Neumeir as applied to claim 5 above, and further in view of Roskamp (US Pub.: 2017/0268717).
Neumeir explains that device includes a color-coded container 8 (pg. 6, line 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the fire extinguisher devices of Urquhart is color-coded, as taught by Neumeir because these are known to facilitate use.
	As to the external anchoring means attached to said device for mounting and having a quick release means, Roskamp teaches a device for rapidly mounting (title).  The item includes a quick release straps that can be secured to an item, such as a fire extinguisher (para. 36).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include quick release straps to the fire extinguishers, as taught by Roskamp for use with the backpack fire extinguisher of Urquhart and Neumeir because this are known for use in these devices.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
October 28, 2022